PER CURIAM.
We have on review a final order of dismissal against 68 of 69 plaintiffs on the ground of misjoinder of parties.
While the trial court has wide discretion to control the docket in order to ensure economic and judicial efficiency (for instance, grouping or severing claims for trial or discovery purposes), we find that dismissal was not appropriate. See rule 1.250(a), Florida Rules of Civil Procedure; Alanco v. Bystrom, 544 So.2d 217 (Fla. 3d DCA 1989), rev. denied, 553 So.2d 1164 (Fla.1989).
The order of dismissal is, therefore, reversed.
WOLF, WEBSTER and MICKLE, JJ., concur.